NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANTHONY COLEMAN,                                No.    18-16915

                Plaintiff-Appellant,            D.C. No. 2:16-cv-01339-RFB-GWF

 v.
                                                MEMORANDUM*
THE BANK OF NEW YORK MELLON,
FKA Bank of New York, as Trustee for
American Home Mortgage Investment Trust
2004-4 Mortgaged Backed Notes, Series
2004-4; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                 Richard F. Boulware II, District Judge, Presiding

                            Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Anthony Coleman appeals pro se from the district court’s summary

judgment in his action alleging federal and state law claims arising out of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
foreclosure proceedings. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1153 (9th

Cir. 2009). We affirm.

      The district court properly granted summary judgment on Coleman’s state

law claims because Coleman failed to raise a genuine dispute of material fact as to

whether he has standing to challenge the assignments of the deed of trust or

whether MERS’s involvement rendered the assignments improper. See Wood v.

Germann, 331 P.3d 859, 862 (Nev. 2014) (under Nevada law, because “the

homeowner is neither a party to nor an intended beneficiary of the [Pooling and

Servicing Agreement], the homeowner lacks standing to contest the assignment’s

validity”); Edelstein v. Bank of N.Y. Mellon, 286 P.3d 249, 260-61 (Nev. 2012)

(explaining that MERS’s assignment of the deed of trust along with the promissory

note demonstrates valid transfer of both instruments).

      Coleman abandoned his claims under the Truth In Lending Act and the Fair

Debt Collection Practices Act by failing to provide any argument regarding these

claims in his opposition to defendants’ motion for summary judgment. See Shakur

v. Schriro, 514 F.3d 878, 892 (9th Cir. 2008) (claims not raised in opposition to

summary judgment are deemed abandoned).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on


                                          2                                       18-16915
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Coleman’s motion to withdraw the motion to dismiss (Docket Entry No. 22)

is granted. Accordingly, Coleman’s request for voluntary dismissal of the appeal

(Docket Entry No. 20) is denied as moot.

      AFFIRMED.




                                        3                                  18-16915